 
Cardio Neo-Genesis Limited Partnership Sponsorship Agreement
 
This Agreement is made as of November 7, 2008 by and between CardioVascular
BioTherapeutics, Inc., a Delaware corporation (“CVBT”) and Neo Cardio Partners,
LLC (“Sponsor”) with reference to the following:
 
R E C I T A L S
 
A. CVBT is a biopharmaceutical company in the process of developing drugs
utilizing formulations of human FGF-1 for cardiovascular diseases characterized
by inadequate blood flow to a tissue or organ.
 
B. CVBT has obtained or will soon obtain authorization from the U.S. Food and
Drug Administration (“FDA”) to commence a Phase II clinical trial for its drug
candidate for severe coronary heart disease, CVBT-141H (the “Heart Drug”).
 
C. Sponsor wishes to form a limited partnership (the “Clinical Partnership”) in
order to fund the further research required to bring the Heart Drug through all
or a portion of its Phase II clinical trial. The Clinical Partnership will be
named Cardio Neo-Genesis, LP (“CNG”).
 
D. CVBT is willing to enter into a contract with the CNG to conduct and/or
manage the further research required to bring the Heart Drug through all or a
portion of its Phase II clinical trial. THEREFORE, in consideration of the
promises and the mutual covenants contained herein and for valuable
consideration the sufficiency of which is acknowledged, the parties agree as
follows:
 
1. Formation and Funding of the Clinical Partnership. Either directly or through
an investment vehicle controlled by Sponsor, on or before October 30, 2008,
Sponsor agrees to form and act as the general partner of the Clinical
Partnership. In that regard, Sponsor agrees to raise on a best efforts basis up
to $15,000,000 USD (Fifteen Million US Dollars) from sophisticated, accredited
investors. Sponsor agrees that, unless the funding requirement of section 2(a)
below is extended by CVBT, all funding will be completed by April 30, 2009. CVBT
will have no responsibility for the formation, management, funding or operation
of the Clinical Partnership. Sponsor shall be the main point of contact with
whom CVBT shall work when interacting with the Clinical Partnership unless
Sponsor designates in writing a party other than Sponsor.
 
2. Development Contract
 
(a) Investment. Sponsor agrees that it will cause the Clinical Partnership to
enter into separate development and licensing contracts with CVBT, containing
customary provisions, for the purpose of conducting all or a portion of the
further research necessary to develop the Heart Drug into a marketable product.
Sponsor will cause the Clinical Partnership to fund the net proceeds of the
agreed upon provision for working capital toward such research and development
effort described in the development contract all of which shall be paid to CVBT
on or before April 30, 2009, unless extended by CVBT.
 
 
Exhibit 10.3
 

--------------------------------------------------------------------------------


 
(b) No Liability If Not Successful. If development of the Heart Drug is not
successful, CVBT will owe nothing to the Sponsor or the Clinical Partnership.
 
(c) Economic Benefit to the Clinical Partnership. The Clinical Partnership will
receive from CVBT the right to a royalty if revenues or other forms of economic
benefit are derived from the Heart Drug.
 
(i) Royalty. The Clinical Partnership has a right to future revenues of the CVBT
Heart Drug, from partnering, licensing or from sales once the Heart Drug is
approved by the regulatory authorities. The Partnership CNG shall receive 5% of
all monies CVBT collects for the Heart Drug, until the Limited Partner(s) have
received a cumulative total of 20 times the original investment into CNG by the
limited partner(s). CVBT acknowledges that raising capital for CNG from limited
partners is expensive. CVBT accepts that CNG will pay the following marketing
costs: 1) cost of preparing documents, and annual administrative and accounting
costs, all together provided for as 2.5% of the capital raised by CNG from its
limited partners; 2) a placement fee of 8% of the money raised; 3) a due
diligence fee of 2% of the money raised; 4) a wholesale fee of 1% of the money
raised; and 5) a general partner’s profit participation of 20% of all royalties,
after first 200% of the limited partners’ original investment has been paid.
Royalty payments will be paid from CVBT to the Clinical Partnership on a
quarterly basis as provided for in the Development and/or Licensing agreements.
 
3. Ownership of the Drug and Intellectual Property Rights. At all times during
the course of development pursuant to the development contract, the Heart Drug
and all intellectual property rights related thereto shall be owned by CVBT or
subject to the provisions of the Development and/or Licensing agreements.
Nothing in this Agreement shall be construed to create any license or transfer
any intellectual property rights to any party.
 
4. Miscellaneous.
 
(a) Except for the development and licensing agreements referenced in Section 2
hereof, this Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof.
 
(b) This agreement shall be governed by the laws of the State of Nevada, without
regard to its conflicts of law rules with exclusive venue in the state and
federal courts within the District of Nevada.
 
(c) This agreement will terminate automatically and be of no further force or
effect if (i) the Clinical Partnership is not formed on or before November 15,
2008 and (ii) the development agreement referenced in Section 2 hereof has not
been entered into by CVBT and the Clinical Partnership on or before November 15,
2008.
 
Exhibit 10.3
 

--------------------------------------------------------------------------------


 
(d) Sponsor understands and acknowledges that CVBT is a publicly traded company,
and as such, CVBT will be required to report the terms of this contract, and the
development agreement, pursuant to its reporting obligations under the
Securities Exchange Act of 1934, as amended. Sponsor also acknowledges that CVBT
plans to make a press release about this contract and the development agreement.
Copies of both will be provided to the Sponsor.
 
(e) Time is of the essence in this Agreement.
 
(f) This Agreement may be executed via facsimile and in one or more
counterparts, all of which together shall constitute one document.
 
(g) If any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable, then such provision shall be disregarded and
the remaining provisions of this Agreement shall remain in full force and
effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

CARDIOVASCULAR BIOTHERAPEUTICS, INC.   Neo Cardio Partners, LLC                
    By /s/ Mickael A. Flaa   By /s/ Jody L. Mack        Name Mickael A. Flaa    
Name Jody L. Mack Title Chief Financial Officer     Title Managing Member      
     
 (“CVBT”) 
   
 (“Sponsor”)

 
Exhibit 10.3
 

--------------------------------------------------------------------------------


 